OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                    P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 78711


             ©FF8CI1AL BUSINESS--:
             STATE OF TEXASfJ ;§                               3?   \Lrf '   ^^&£Fj£g?z&&*7^*
                                                                                       RTNEV BOWHS

             PENALTY FOR
3/23/2015    PRIVATE USE                                                              MAR31     2015
                                                               MAILED FROM K?i£QP.i= 7e iOf
RODRIGUEZ, JUAN DAMAS t^r.^Cft^WdS^f59S2-A,,Lt" r™w WRi8f,75l-01
On this day, the supplemental clerk's record, in response to the order issued by this
Court, has been received and presented to the Court.
                                          " **                                 Abel Acosta, Clerk

                              JUAN DAMAS RODRIGUEZ
                                                 TDC# 1704415